                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA


                          Alexandria Division


JAMES GHAISAR, ET AL.,

     Plaintiffs,



V.                                   Civil Action No. l:18-cv-1296



UNITED STATES OF AMERICA,
ET AL.,


     Defendants.


                                   ORDER



     THIS MATTER comes before the Court on Defendant United States'


Motion to Dismiss pursuant to Rule 12(b)(6) for failure to state

a claim. In accordance with the accompanying Memorandum Opinion,

it is hereby

     ORDERED   that   Defendant   United    States'      Motion   to   Dismiss   is


GRANTED and claims I-V of Plaintiffs' complaint against the United

States are DIMISSED without prejudice.




                                           1—
                                           CLAUDE   M.   HILTON
                                           UNITED STATES     DISTRICT     JUDGE




Alexandria, Virginia
January    , 2019
